Title: From John Adams to the Comte de Vergennes, 21 July 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


      
       Sir
       Paris July 23d1st 1780
      
      I have receiv’d the letter you did me the honor to write me yesterday; and am extreamly sensible of your Excellency’s Confidence in communicating to me, the destination of the Armament under M. Le Chevr. de Ternay and M. Le Comte de Rochambau, and the probability that the Ships will winter in North America.
      I assure your Excellency, that scarcely any News I ever heard, gave me more satisfaction; and nothing, in my opinion, can afford a more effectual Assistance to America, or make a deeper, or more grateful Impression, on the Minds of her Inhabitants.
      I am infinitely mistaken if the Service of the King in the Conduct of the War, both in the West Indies and North America, does not derive such essential Advantages from this Measure, as will demonstrate its Wisdom to all the World, as well as to the English and the Americans, the King’s determined Benevolence to the American Cause. I have the honour to be with the greatest Respect Your Excellency’s Most obedient and most humble Servant
      
       John Adams
      
      